DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2013/0182012) teaches wherein the display control unit (the augmented reality applying unit 173) determines that the real object has flat surface (recognized real surface) with the suitable region (minimum area or a suitable shape) to display the virtual object based on an area of the suitable region being greater than an area threshold ([0038]: the augmented reality 
Poulos et al. (US 2014/0333666) teaches a virtual object may be displayed on the second real-world surface 804 and not displayed on the first real-world surface 802 in response to an angle between a direction of a user focus (line-of-sight direction) and the second real-world surface 804 (the suitable region) meeting a threshold condition.


Claims 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21-31, none of the cited prior art of reference, teaches either individually or in combination, the limitation “the real object is determined to have the flat surface with the suitable region to display the virtual object based on an area of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JWALANT AMIN/Primary Examiner, Art Unit 2612